DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because line 4 ends in a semi-colon where a colon is assumed to be intended. If a semi-colon is used then the modules are not linked to the processor as intended by the Applicant. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-8, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clasen et al., United States Patent Number 9,325,597 B1 (hereafter referred to as “Clasen”).

As to claim 1, Clasen discloses a method for subscriber tier plan adjustment (Abstract; Column 3, lines 35 through 43), the method comprising:
	monitoring traffic flow for one or more subscribers of a plurality of subscribers on an operator's computer network (Figure 5, step 504; Column 5, line 56 through Column 6, line 2);
	determining an uplink and a downlink bandwidth requirement for each of the one or more subscribers, wherein the uplink and the downlink bandwidth requirement is determined by monitoring uplink traffic flow separately from downlink traffic flow for each of the one or more subscribers (Figure 2, wherein the download time is monitored and various download/upload tiers are offered with associated predicted download times; Figure 4, wherein the upload time is monitored and various upload tiers are offered with associated predicted upload times);
	determining a recommended tier plan for each of the one or more subscribers based on the one or more subscribers' uplink and downlink bandwidth requirements (Figure 2, wherein the download time is monitored and various download/upload tiers are offered with associated predicted download times; Figure 4, wherein the upload time is monitored and various upload tiers are offered with associated predicted upload times); and
	providing the recommended tier plan for each of the one or more subscribers to a network operator (Column 3, lines 35 through 43, wherein service upgrades are implemented and the billing system is notified in order to charge the appropriate fee).

As to claim 3, Clasen discloses the method according to claim 1, wherein determining a recommended tier plan for each of the one or more subscribers (Figure 2, wherein the download time is monitored and various download/upload tiers are offered with associated predicted download times; Figure 4, wherein the upload time is monitored and various upload tiers are offered with associated predicted upload times) comprises:
	determining a highest throughput for each of the one or more subscribers over a predetermined time interval (Column 4, lines 21 through 26); and
	determining a recommended tier plan based on the highest throughputs for each of the one or more subscribers (Column 4, lines 21 through 26 and lines 33 through 38).

As to claim 5, Clasen discloses the method according to claim 1, wherein determining the recommended tier plan for each of the one or more subscribers comprises determining Page 2whether the subscriber is self-congested in the subscribers current tier plan (Column 4, line 62 through Column 5, line 18).

As to claim 6, Clasen discloses the method according to claim 5 wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self-congestion threshold for a predetermined period of time (Column 4, lines 21 through 26 and lines 39 through 61).

As to claim 7, Clasen discloses the method according to claim 5 wherein a subscriber is self-congested if a QoE metric associated with the subscriber degrades significantly more than a predetermined percentage for a predetermined period of time (Abstract, “a better quality experience of the data transfer activity”; Column 4, lines 21 through 26 and lines 39 through 61).

As to claim 8, Clasen discloses the method according to claim 1 further comprising automatically notifying at least one of the one or more subscribers of the recommended tier plan and allowing the at least one of the one or more subscribers to automatically upgrade their tier plan (Column 3, lines 16 through 43, wherein the bandwidth manager module adjusts the service provided to a subscriber without needing intervention by a human customer service representative; Column 4, lines 21 through 26 and lines 33 through 38, wherein the system automatically provides notification to the subscriber).

As to claim 17, Clasen discloses the method according to claim 5, wherein a subscriber is self-congested if the subscriber has hit a tier plan rate on an uplink (Column 4, lines 10 through 13, 21 through 26, and lines 33 through 38).

As to claim 18, Clasen discloses the method according to claim 17, wherein the subscriber is tier plan is hit on the uplink based on background traffic from the subscriber (Figure 4, wherein the upload time is monitored and various upload tiers are offered with associated predicted upload times, wherein the user’s navigation of the “Online Photo Management” website is primary traffic and the user’s upload of photos is background traffic, which is supported by paragraph [0056] of the Applicant’s specification).

As to claim 19, Clasen discloses the method according to claim 17, wherein the subscriber is self-congested when the network has available bandwidth (Column 4, lines 57 through 61; Column 4, line 62 through Column 5, line 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clasen, in view of Prasad et al., United States Patent Application Publication Number 2010/0241513 A1 (hereafter referred to as “Prasad”).

As to claim 9, Clasen discloses a system for subscriber tier plan adjustment (Figure 1; Column 2, line 57 through Column 3, line 15), the system comprising:
	at least one processor connected to a memory storing instructions executable by the at least one processor to implement (Figure 6, elements 602 and 604; Column 7, lines 12 through 20 and 55 through 64);
	a learning module configured to monitor traffic flow for one or more subscribers of a plurality of subscribers on a computer network (Figure 5, step 504; Column 5, line 56 through Column 6, line 2) and determine an uplink and a downlink bandwidth requirement of each of the one or more subscribers, wherein the uplink and the downlink bandwidth requirement is determined by monitoring uplink traffic flow separately from downlink traffic flow for each of the one or more subscribers (Figure 2, wherein the download time is monitored and various download/upload tiers are offered with associated predicted download times; Figure 4, wherein the upload time is monitored and various upload tiers are offered with associated predicted upload times);
	an analysis module configured to determine a recommended tier plan for each of the one or more subscribers based on each subscriber's uplink and downlink bandwidth requirement (Figure 2, wherein the download time is monitored and various download/upload tiers are offered with associated predicted download times; Figure 4, wherein the upload time is monitored and various upload tiers are offered with associated predicted upload times); and
	a notification module configured to provide the recommended tier plan for each subscriber to a network operator (Column 3, lines 35 through 43, wherein service upgrades are implemented and the billing system is notified in order to charge the appropriate fee).
	Clasen does not explicitly describe three separate modules as claimed, but rather a single “bandwidth manager module.”
	However, Prasad discloses separating a single module into a plurality of modules (¶ [0077]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Clasen by separating a single module into a plurality of modules as taught by Prasad because the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”
	See MPEP § 2144.04(VI)(B) which states:
	“In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”


As to claim 11, Clasen discloses wherein the analysis module is configured to:
	determine a highest throughput for each of the one or more subscribers Page 3over a predetermined time interval (Column 4, lines 21 through 26); and
	determine a recommended tier plan based on the highest throughputs of the one or more subscribers (Column 4, lines 21 through 26 and lines 33 through 38).

As to claim 13, Clasen discloses wherein the analysis module is further configured to determine whether the one or more subscribers is self-congested in the subscriber's current tier plan (Column 4, line 62 through Column 5, line 18).

As to claim 14, Clasen discloses wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self-congestion threshold for a predetermined period of time (Column 4, lines 21 through 26 and lines 39 through 61).

As to claim 15, Clasen discloses wherein a subscriber is self-congested if a QoE metric associated with the subscriber degrades significantly more than a predetermined percentage for a predetermined period of time (Abstract, “a better quality experience of the data transfer activity”; Column 4, lines 21 through 26 and lines 39 through 61).

As to claim 16, Clasen discloses wherein the notification module is further configured to automatically notify at least one of the one or more subscribers of the recommended tier plan and allow the at least one of the one or more subscribers to automatically upgrade their tier plan (Column 3, lines 16 through 43, wherein the bandwidth manager module adjusts the service provided to a subscriber without needing intervention by a human customer service representative; Column 4, lines 21 through 26 and lines 33 through 38, wherein the system automatically provides notification to the subscriber).

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon & Thu-Sat: 9 AM to 7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



8/21/2022